The above-entitled matter having been reviewed for an appeal from the final order of the Tuba City District, this Court finds:
1. The request for appeal is untimely, 7 N.T.C. §801; Rule 2(c) Navajo Rules of Appellate Procedure.
2. The request is defective, Rule 2(c) Navajo Rules of Appellate Procedure which states:
"The Notice of Appeal, the brief, the fee and the copy of the final judgment shall be filed with the Clerk within thirty calendar days of the date the final judgment or order being appealed was entered in the record by the District Court. No extension of time within which to file the appeal shall be granted, and no appeal filed after the expiration of the thirty day period shall be allowed."
3. Therefore the request for appeal should be denied.
It is therefore ORDERED, ADJUDGED and DECREED that the request for appeal is hereby DISMISSED.